DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2020 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwao et al. [U.S. Pub. No. 2001/0017420] (hereinafter as “Iwao ‘420”) in view of Sugata et al. [WO 2009/098938] and Zenzai et al. [U.S. Pub. No. 2013/0106560].

a body (11);
an internal electrode (13) disposed in the body (see Figs. 1-2); and
an external electrode (12) contacting an external surface of the body (see Figs. 1-2) and electrically connected to the internal electrode (see Figs. 1-2, Paragraphs [0023]-[0025]);
wherein the external electrode (12) includes a conductive base (12, Paragraphs [0027]) having a porous structure (12a), and a resin (12b) filled in voids in the porous structure (Paragraphs [0014], [0035]).
Iwao ‘420 does not show the conductive base containing an Ag-Sn based alloy, a connection layer disposed between the external electrode and the internal electrode, and the connection layer is disposed inward of the external surface of the body having the external electrode thereon, and includes a Cu-Sn compound.
Sugata et al. shows a device (Figs. 1-2) teaching and suggesting the conductive base (4) containing an Ag-Sn based alloy (silver-tin, Abstract, see English Translation).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the conductive base contains an Ag-Sn based alloy as taught by Sugata et al. for the inductor as disclosed by Iwao ‘420 to achieve satisfactory electrical characteristics and high reliability with desirable conductivity (Abstract).
Iwao ‘420 in view of Sugata et al. does not show a connection layer disposed between the external electrode and the internal electrode, and the connection layer is disposed inward of the external surface of the body having the external electrode thereon, and includes a Cu-Sn compound.
Zenzai et al. shows an electronic component (Figs. 1-5, Paragraph [0039]) teaching and suggesting a connection layer (18) disposed between the external electrode (element 15 of element 13 or 14) and the internal electrode (25 or 26), and the connection layer (18) is disposed inward of the external surface of the body (see Fig. 5, Paragraph [0058]) having the 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a connection layer disposed between the external electrode and the internal electrode, and the connection layer is disposed inward of the external surface of the body having the external electrode thereon, and includes a Cu-Sn compound as taught by Zenzai et al. for the inductor as disclosed by Iwao ‘420 in view of Sugata et al. to achieve high bonding strength between the inner electrodes and outer electrodes (Paragraph [0078]).
Regarding Claim 4, Iwao ‘420 shows the conductive base forms a continuous network structure extending from an internal side to an external side of the external electrode (see Fig. 2, element 12 forms a continuous network structure extending from an internal side to an external side of element 12).
Regarding Claim 5, Iwao ‘420 shows the resin is a thermosetting resin (Paragraphs [0026], [0027], claim 5).
Regarding Claim 11, Zenzai et al. shows a device (Figs. 1-3) teaching and suggesting Bi particles (Paragraph [0054]) are disposed on a boundary surface in a connection area of the conductive base with the connection layer (see Fig. 5, Paragraph [0054]).
Regarding Claim 12, Iwao ‘420 shows the Ag particles are irregularly dispersed in the external electrode (see Fig. 2, Ag powders are irregularly dispersed in element 12, Paragraph [0031]).
Regarding Claim 13, Sugata et al. shows a device (Figs. 1-3) teaching and suggesting solder particles are irregularly dispersed in the conductive base (see Translation, Sn have 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have solder particles are irregularly dispersed in the conductive base, and the solder particles are formed of a Sn-Bi based alloy as taught by Sugata et al. for the inductor as disclosed by Iwao ‘420 to promote diffusion between component to obtain desirable operating characteristics (Page 6 of Translation).
Regarding Claim 14, Zenzai et al. shows the connection layer (18) has an average thickness within a range from 1 µm or more to 10 µm or less (Paragraph [0078], element 18 takes the thickness of element 25 or 26 when disposed inward, Paragraph [0043]).
Regarding Claim 15, Sugata et al. shows a device (Figs. 1-3) teaching and suggesting the external electrode (6 or 4) is formed from an external electrode paste including Ag particles (see Translation) and solder particles (tin, see Translation), and a content of the Ag particles is within a range from 55 wt% or more to 70 wt% or less (45 to 85 wt% from Translation and 11 to 74.5 wt% of Translation), based on a sum of weights of the Ag particles and the solder particles in the external electrode paste (see Translation).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the external electrode is formed from an external electrode paste including Ag particles and solder particles, and a content of the Ag particles is within a range from 55 wt% or more to 70 wt% or less, based on a sum of weights of the Ag particles and the solder particles in the external electrode paste as taught by Sugata et al. for the inductor as disclosed by Iwao ‘420 to have good electrical properties, high reliability, and excellent in bonding property (Pages 4 and 6 of Translation).

Claim 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwao ‘420 in view of Sugata et al. and Zenzai et al. as applied to claim 1 above, and further in view of Sasaoka [JP 2015-026839].
Regarding Claim 3, Iwao ‘420 in view of Sugata et al. and Zenzai et al. shows the claimed invention as applied above but does not show the Ag-Sn based alloy is Ag3Sn.
Sasaoka shows the Ag-Sn based alloy is Ag3Sn (Paragraph [0055]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the Ag-Sn based alloy is Ag3Sn as taught by Sasaoka for the inductor as disclosed by Iwao ‘420 in view of Sugata et al. and Zenzai et al. to facilitate reliability with higher melting point which does not cause remelting itself by heating (Paragraphs [0051]-[0053]).
Regarding Claim 12, Iwao ‘420 shows the claimed invention as applied above.
In addition, Sasaoka an inductor (Figs. 1-8, Paragraph [0026]) teaching and suggesting Ag particles are irregularly dispersed in the external electrode (see Figs. 1-8, Paragraph [0055]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have Ag particles are irregularly dispersed in the external electrode as taught by Sasaoka for the inductor as disclosed by Iwao ‘420 in view of Sugata et al. and Zenzai et al. for ease of design to reduce manufacture time.

Claims 3, 7-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwao ‘420 in view of Sugata et al. and Zenzai et al. as applied to claim 1 above, and further in view of Yamashita et al. [JP 2011-143442].
Regarding Claim 3, Iwao ‘420 in view of Sugata et al. and Zenzai et al. shows the claimed invention as applied above but does not show the Ag-Sn based alloy is Ag3Sn.
Yamashita et al. shows the Ag-Sn based alloy is Ag3Sn (see Figs. 2-3, Paragraphs [0010]-[0011]).
3Sn as taught by Yamashita et al. for the inductor as disclosed by Iwao ‘420 in view of Sugata et al. and Zenzai et al. to facilitate reliability with higher melting point which does not cause remelting itself by heating.
Regarding Claim 7, Iwao ‘420 in view of Sugata et al. and Zenzai et al. shows the claimed invention as applied above but does not show the connection layer is a double layer including a first connection layer adjacent to the external electrode/internal electrode and a second connection layer adjacent to the internal/external electrode.
Yamashita et al. shows the connection layer is a double layer (Abstract, Solution) including a first connection layer (Cu6Sn5 or Cu3Sn) adjacent to the external electrode/internal electrode (7 or 9) and a second connection layer (Cu3Sn or Cu6Sn5) adjacent to the internal/external electrode (9 or 7).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the connection layer is a double layer including a first connection layer adjacent to the external electrode/internal electrode and a second connection layer adjacent to the internal/external electrode as taught by Yamashita et al. for the inductor as disclosed by Iwao ‘420 in view of Sugata et al. and Zenzai et al. for bonded part is kept high in reliability (Abstract, Solution).
Regarding Claim 8, Yamashita et al. shows the first connection layer is formed of a Cu6Sn5 alloy (Abstract, Solution).
Regarding Claim 9, Yamashita et al. shows the second connection layer is formed of a Cu3Sn alloy (Abstract, Solution).
Regarding Claim 10, Yamashita et al. shows at least one of the first and second connection layers is discontinuously disposed (see Fig. 4 and Figs. 1-3, Abstract, Solution).

In addition, Yamashita et al. shows a device (Figs. 1-3) teaching and suggesting Ag particles are irregularly dispersed in the external electrode (see Figs. 1-3, Paragraphs [0010]-[0011]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have Ag particles are irregularly dispersed in the external electrode as taught by Yamashita et al. for the inductor as disclosed by Iwao ‘420 in view of Sugata et al. and Zenzai et al. for ease of design to reduce manufacture time.

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwao ‘420 in view of Sugata et al. and Zenzai et al. as applied to claim 1 above, and further in view of Yoshida et al. [U.S. Pub. No. 2010/0157565].
Regarding Claim 14, Iwao ‘420 in view of Sugata et al. and Zenzai et al. shows the claimed invention as applied above.
In addition, Yoshida et al. shows a device (Fig. 2) teaching and suggesting the connection layer (15a or 15b) has an average thickness within a range from 1 µm or more to 10 µm or less (Paragraph [0057]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the connection layer has an average thickness within a range from 1 µm or more to 10 µm or less as taught by Yoshida et al. for the inductor as disclosed by Iwao ‘420 in view of Sugata et al. and Zenzai et al. to have a compact design to reduce manufacture size while facilitate electrical connection to the external electrode.

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwao ‘420 in view of Sugata et al. and Zenzai et al. as applied to claim 1 above, and further in view of Tani et al. [JP 11-350190].
Regarding Claim 14, Iwao ‘420 in view of Sugata et al. and Zenzai et al. shows the claimed invention as applied above.
In addition, Tani et al. shows a device (Figs. 1-2) teaching and suggesting the connection layer (2) has an average thickness within a range from 1 µm or more to 10 µm or less (Paragraph [0048], element 2a with 0.5 µm and element 2b with 5 µm is 5.5 µm).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the connection layer has an average thickness within a range from 1 µm or more to 10 µm or less as taught by Tani et al. for the inductor as disclosed by Iwao ‘420 in view of Sugata et al. and Zenzai et al. to have a compact design to reduce manufacture size while facilitate electrical connection to the external electrode which exhibit little deterioration in the jointing strength (Abstract, Problem to be Solved). 

Claims 7-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwao ‘420 in view of Sugata et al. and Zenzai et al. as applied to claim 1 above, and further in view of Kato et al. [U.S. Pub. No. 2018/0308626].
Regarding Claim 7, Iwao ‘420 in view of Sugata et al. and Zenzai et al. shows the claimed invention as applied above but does not show the connection layer is a double layer including a first connection layer adjacent to the external electrode/internal electrode and a second connection layer adjacent to the internal/external electrode.
Kato et al. shows the connection layer is a double layer (5 and M) including a first connection layer (5 or M) adjacent to the external electrode/internal electrode (6 or 3) and a second connection layer (M or 5) adjacent to the internal/external electrode (3 or 6).

Regarding Claim 8, Kato et al. shows the first connection layer is formed of a Cu6Sn5 alloy (Paragraph [0071]).
Regarding Claim 10, Kato et al. shows at least one of the first and second connection layers (5 or M) is discontinuously disposed (see Figs. 1-3).

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwao ‘420 in view of Sugata et al., Zenzai et al. and Kato et al. as applied to claim 7 above and further in view of Yamashita et al. [JP 2011-143442].
Regarding Claims 8-10, Iwao ‘420 in view of Sugata et al., Zenzai et al. and Kato et al. shows the claimed invention as applied above but does not show the second connection layer is formed of a Cu3Sn alloy.
Yamashita et al. shows a device (Figs. 1-3) teaching and suggesting the second connection layer is formed of a Cu3Sn alloy (Abstract, Solution). In addition, Yamashita et al. shows the first connection layer is formed of a Cu6Sn5 alloy (Abstract, Solution) and at least one of the first and second connection layers is discontinuously disposed (see Fig. 4 and Figs. 1-3, Abstract, Solution).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the second connection layer is formed of a Cu3Sn alloy, the first connection layer is formed of a Cu6Sn5 alloy, and/or at least one of the first and second connection layers is discontinuously disposed as taught by Yamashita et al. for the inductor as .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwao ‘420 in view of Sugata et al. and Zenzai et al. as applied to claim 1 above, and further in view of Onishi et al. [U.S. Pub. No. 2015/0016018].
Regarding Claim 11, Iwao ‘420 in view of Sugata et al. and Zenzai et al. shows the claimed invention as applied above.
Onishi et al. shows a device (Figs. 1-3) teaching and suggesting Bi particles (Paragraph [0057]) are disposed on a boundary surface in a connection area of the conductive base with the connection layer (elements 24a or 24b, see Figs. 1-3, Paragraph [0057]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have Bi particles are disposed on a boundary surface in a connection area of the conductive base with the internal electrode as taught by Onishi et al. for the inductor as disclosed by Iwao ‘420 in view of Sugata et al. and Zenzai et al. to facilitate electrical connection with improve anti-stress characteristics, temperature characteristics and improve resistivity.

Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwao ‘420 in view of Sugata et al. and Zenzai et al. as applied to claim 1 above, and further in view of Kang et al. [U.S. Pub. No. 2015/0187500].
Regarding Claim 21, Iwao ‘420 in view of Sugata et al. and Zenzai et al. shows the claimed invention as applied above but does not show the external electrode includes the conductive base in a content range of 30 vol% to 60 vol%.
Kang et al. shows a device (Figs. 1-3) teaching and suggesting the external electrode includes the conductive base in a content range of 30 vol% to 60 vol% (Paragraph [0031]).

Regarding Claim 22, Kang et al. shows the external electrode further includes the resin filled in the voids in a content range of 40 vol% to 70 vol% (Paragraph [0031]).
Regarding Claim 23, Iwao ‘420 shows the external electrode further includes Ag particles irregularly dispersed in the conductive base (see Fig. 2, Ag powders are irregularly dispersed in element 12, Paragraph [0031]) in a content of 0 vol% to 3 vol%.
Iwao ‘420 does not show a content of 0 vol% to 3 vol%.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to a content of 0 vol% to 3 vol%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to facilitate conductivity and desirable operating characteristics.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwao ‘420 in view of Sugata et al., Zenzai et al., and Kang et al. as applied to claims 21-22 above, and further in view of Terao et al. [U.S. Pub. No. 2015/0314371].
Regarding Claim 23, Iwao ‘420 shows the external electrode further includes Ag particles irregularly dispersed in the conductive base (see Fig. 2, Ag powders are irregularly dispersed in element 12, Paragraph [0031]) in a content of 0 vol% to 3 vol%.
Iwao ‘420 does not show a content of 0 vol% to 3 vol%.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to a content of 0 vol% to 3 
In addition, Terao et al. shows a device teaching and suggesting the external electrode further includes Ag particles irregularly dispersed in the conductive base in a content of 0 vol% to 3 vol% (Paragraph [0004], 0 vol% since there is uniform dispersion).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have Ag particles irregularly dispersed in the conductive base in a content of 0 vol% to 3 vol% as taught by Terao et al. for the inductor as disclosed by Iwao ‘420 in view of Sugata et al., Zenzai et al., and Kang et al. to have uniform thickness to obtain desirable operating characteristics (Paragraph [0004]).

Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwao et al. [U.S. Pub. No. 2001/0017420] (hereinafter as “Iwao ‘420”) in view of Zenzai et al. [U.S. Pub. No. 2013/0106560] and Kang et al. [U.S. Pub. No. 2015/0187500].
Regarding Claim 24, Iwao ‘420 shows an electronic component (Figs. 1-2) comprising:
a body (11);
an internal electrode (13) disposed in the body (see Figs. 1-2) and electrically connected through a side surface the body (see Figs. 1-2); and
an external electrode (12) contacting the side surface of the body (see Figs. 1-2) and electrically connected to the internal electrode (see Figs. 1-2, Paragraphs [0023]-[0025]);
wherein the external electrode (12) includes a conductive base (12, Paragraph [0027]) having a porous structure (12a), and a resin (12b) filled in voids in the porous structure (Paragraphs [0014], [0035]).

Zenzai et al. shows an electronic component (Figs. 1-5, Paragraph [0039]) teaching and suggesting a connection layer (18) disposed between the external electrode (element 15 of element 13 or 14) and the internal electrode (25 or 26) and the external electrode (element 15 of element 13 or 14), which contacts both the side surface of the body (see Fig. 5) through which the internal electrode (25 or 26) is electrically connected (see Fig. 5) and the connection layer (18, see Fig. 5)
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a connection layer disposed between the external electrode and the internal electrode and the external electrode, which contacts both the side surface of the body through which the internal electrode is electrically connected and the connection layer as taught by Zenzai et al. for the inductor as disclosed by Iwao ‘420 to achieve high bonding strength between the inner electrodes and outer electrodes (Paragraph [0078]).
Iwao ‘420 in view of Zenzai et al. does not show the external electrode includes the conductive base in a content range of 30 vol% to 60 vol% and the resin filled in the voids in a content range of 40 vol% to 70 vol%.
Kang et al. shows a device (Figs. 1-3) teaching and suggesting the external electrode includes the conductive base in a content range of 30 vol% to 60 vol% and the resin filled in the voids in a content range of 40 vol% to 70 vol% (Paragraph [0031]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the external electrode includes the conductive base in a content range of 30 vol% to 60 vol% and the resin filled in the voids in a content range of 40 
Regarding Claim 25, Iwao ‘420 shows the external electrode further includes Ag particles irregularly dispersed in the conductive base (see Fig. 2, Ag powders are irregularly dispersed in element 12, Paragraph [0031]) in a content of 0 vol% to 3 vol%.
Iwao ‘420 does not show a content of 0 vol% to 3 vol%.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to a content of 0 vol% to 3 vol%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to facilitate conductivity and desirable operating characteristics.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwao ‘420 in view of Zenzai et al. and Kang et al. as applied to claim 24 above, and further in view of Terao et al. [U.S. Pub. No. 2015/0314371].
Regarding Claim 25, Iwao ‘420 shows the external electrode further includes Ag particles irregularly dispersed in the conductive base (see Fig. 2, Ag powders are irregularly dispersed in element 12, Paragraph [0031]) in a content of 0 vol% to 3 vol%.
Iwao ‘420 does not show a content of 0 vol% to 3 vol%.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to a content of 0 vol% to 3 vol%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to facilitate conductivity and desirable operating characteristics.  In re Aller, 105 USPQ 233. 
In addition, Terao et al. shows a device teaching and suggesting the external electrode further includes Ag particles irregularly dispersed in the conductive base in a content of 0 vol% to 3 vol% (Paragraph [0004], 0 vol% since there is uniform dispersion).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have Ag particles irregularly dispersed in the conductive base in a content of 0 vol% to 3 vol% as taught by Terao et al. for the inductor as disclosed by Iwao ‘420 in view of Zenzai et al. and Kang et al. to have uniform thickness to obtain desirable operating characteristics (Paragraph [0004]).

Claims 1, 4-5, and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwao et al. [U.S. Patent No. 6,252,481] (hereinafter as “Iwao ‘481”) in view of Sugata et al. [WO 2009/098938] and Zenzai et al. [U.S. Pub. No. 2013/0106560].
Regarding Claim 1, Iwao ‘481 shows an electronic component (Figs. 1-2) comprising:
a body (12);
an internal electrode (18) disposed in the body (see Figs. 1-2); and
an external electrode (14) contacting an external surface of the body (see Figs. 1-2) and electrically connected to the internal electrode (see Figs. 1-2, Col. 3, Lines 21-33);
wherein the external electrode (14) includes a conductive base (14, Col. 3, Lines 41-48) having a porous structure (Col. 3, Lines 41-48), and a resin (22) filled in voids in the porous structure (Col. 3, Lines 41-48 and Lines 53-58).
Iwao ‘481 does not show the conductive base containing an Ag-Sn based alloy, a connection layer disposed between the external electrode and the internal electrode, and the connection layer is disposed inward of the external surface of the body having the external electrode thereon, and includes a Cu-Sn compound.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the conductive base contains an Ag-Sn based alloy as taught by Sugata et al. for the inductor as disclosed by Iwao ‘481 to achieve satisfactory electrical characteristics and high reliability with desirable conductivity (Abstract).
Iwao ‘481 in view of Sugata et al. does not show a connection layer disposed between the external electrode and the internal electrode, and the connection layer is disposed inward of the external surface of the body having the external electrode thereon, and includes a Cu-Sn compound.
Zenzai et al. shows an electronic component (Figs. 1-5, Paragraph [0039]) teaching and suggesting a connection layer (18) disposed between the external electrode (element 15 of element 13 or 14) and the internal electrode (25 or 26), and the connection layer (18) is disposed inward of the external surface of the body (see Fig. 5, Paragraph [0058]) having the external electrode thereon (see Fig. 5), and includes a Cu-Sn compound (Paragraphs [0042], [0054], [0060], elements 25 or 26 can be Cu in Paragraph [0042] and element 15 can be Sn or Sn-Ag-Cu in Paragraphs [0054], [0060], so therefore a Cu-Sn compound can be achieved for element 18 in Paragraph [0060]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a connection layer disposed between the external electrode and the internal electrode, and the connection layer is disposed inward of the external surface of the body having the external electrode thereon, and includes a Cu-Sn compound as taught by Zenzai et al. for the inductor as disclosed by Iwao ‘481 in view of Sugata et al. to achieve high bonding strength between the inner electrodes and outer electrodes (Paragraph [0078]).

Regarding Claim 5, Iwao ‘481 shows the resin is a thermosetting resin (epoxy, Col. 3, Lines 49-52).
Regarding Claim 11, Zenzai et al. shows a device (Figs. 1-3) teaching and suggesting Bi particles (Paragraph [0054]) are disposed on a boundary surface in a connection area of the conductive base with the connection layer (see Fig. 5, Paragraph [0054]).
Regarding Claim 12, Iwao ‘481 shows the Ag particles are irregularly dispersed in the external electrode (see Fig. 2, Ag powders are irregularly dispersed in element 14, Col. 3, Lines 41-48).
Regarding Claim 13, Sugata et al. shows a device (Figs. 1-3) teaching and suggesting solder particles are irregularly dispersed in the conductive base (see Translation, Sn have different ratio or weight% from Bi or Ag), and the solder particles are formed of a Sn-Bi based alloy (see Translation).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have solder particles are irregularly dispersed in the conductive base, and the solder particles are formed of a Sn-Bi based alloy as taught by Sugata et al. for the inductor as disclosed by Iwao ‘481 to promote diffusion between component to obtain desirable operating characteristics (Page 6 of Translation).
Regarding Claim 14, Zenzai et al. shows the connection layer (18) has an average thickness within a range from 1 µm or more to 10 µm or less (Paragraph [0078], element 18 takes the thickness of element 25 or 26 when disposed inward, Paragraph [0043]).
Regarding Claim 15, Sugata et al. shows a device (Figs. 1-3) teaching and suggesting the external electrode (6 or 4) is formed from an external electrode paste including Ag particles 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the external electrode is formed from an external electrode paste including Ag particles and solder particles, and a content of the Ag particles is within a range from 55 wt% or more to 70 wt% or less, based on a sum of weights of the Ag particles and the solder particles in the external electrode paste as taught by Sugata et al. for the inductor as disclosed by Iwao ‘481 to have good electrical properties, high reliability, and excellent in bonding property (Pages 4 and 6 of Translation).

Claim 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwao ‘481 in view of Sugata et al. and Zenzai et al. as applied to claim 1 above, and further in view of Sasaoka [JP 2015-026839].
Regarding Claim 3, Iwao ‘481 in view of Sugata et al. and Zenzai et al. shows the claimed invention as applied above but does not show the Ag-Sn based alloy is Ag3Sn.
Sasaoka shows the Ag-Sn based alloy is Ag3Sn (Paragraph [0055]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the Ag-Sn based alloy is Ag3Sn as taught by Sasaoka for the inductor as disclosed by Iwao ‘481 in view of Sugata et al. and Zenzai et al. to facilitate reliability with higher melting point which does not cause remelting itself by heating (Paragraphs [0051]-[0053]).
Regarding Claim 12, Iwao ‘481 in view of Sugata et al. and Zenzai et al. shows the claimed invention as applied above.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have Ag particles are irregularly dispersed in the external electrode as taught by Sasaoka for the inductor as disclosed by Iwao ‘481 in view of Sugata et al. and Zenzai et al. for ease of design to reduce manufacture time.

Claims 3, 7-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwao ‘481 in view of Sugata et al. and Zenzai et al. as applied to claim 1 above, and further in view of Yamashita et al. [JP 2011-143442].
Regarding Claim 3, Iwao ‘481 in view of Sugata et al. and Zenzai et al. shows the claimed invention as applied above but does not show the Ag-Sn based alloy is Ag3Sn.
Yamashita et al. shows the Ag-Sn based alloy is Ag3Sn (see Figs. 2-3, Paragraphs [0010]-[0011]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the Ag-Sn based alloy is Ag3Sn as taught by Yamashita et al. for the inductor as disclosed by Iwao ‘481 in view of Sugata et al. and Zenzai et al. to facilitate reliability with higher melting point which does not cause remelting itself by heating.
Regarding Claim 7, Iwao ‘481 in view of Sugata et al. and Zenzai et al. shows the claimed invention as applied above but does not show the connection layer is a double layer including a first connection layer adjacent to the external electrode/internal electrode and a second connection layer adjacent to the internal/external electrode.
Yamashita et al. shows the connection layer is a double layer (Abstract, Solution) including a first connection layer (Cu6Sn5 or Cu3Sn) adjacent to the external electrode/internal 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the connection layer is a double layer including a first connection layer adjacent to the external electrode/internal electrode and a second connection layer adjacent to the internal/external electrode as taught by Yamashita et al. for the inductor as disclosed by Iwao ‘481 in view of Sugata et al. and Zenzai et al. for bonded part is kept high in reliability (Abstract, Solution).
Regarding Claim 8, Yamashita et al. shows the first connection layer is formed of a Cu6Sn5 alloy (Abstract, Solution).
Regarding Claim 9, Yamashita et al. shows the second connection layer is formed of a Cu3Sn alloy (Abstract, Solution).
Regarding Claim 10, Yamashita et al. shows at least one of the first and second connection layers is discontinuously disposed (see Fig. 4 and Figs. 1-3, Abstract, Solution).
Regarding Claim 12, Iwao ‘481 in view of Sugata et al. shows the claimed invention as applied above.
In addition, Yamashita et al. shows a device (Figs. 1-3) teaching and suggesting Ag particles are irregularly dispersed in the external electrode (see Figs. 1-3, Paragraphs [0010]-[0011]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have Ag particles are irregularly dispersed in the external electrode as taught by Yamashita et al. for the inductor as disclosed by Iwao ‘481 in view of Sugata et al. and Zenzai et al. for ease of design to reduce manufacture time.

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwao ‘481 in view of Sugata et al. and Zenzai et al. as applied to claim 1 above, and further in view of Yoshida et al. [U.S. Pub. No. 2010/0157565].
Regarding Claim 14, Iwao ‘481 in view of Sugata et al. and Zenzai et al. shows the claimed invention as applied above.
In addition, Yoshida et al. shows a device (Fig. 2) teaching and suggesting the connection layer (15a or 15b) has an average thickness within a range from 1 µm or more to 10 µm or less (Paragraph [0057]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the connection layer has an average thickness within a range from 1 µm or more to 10 µm or less as taught by Yoshida et al. for the inductor as disclosed by Iwao ‘481 in view of Sugata et al. and Zenzai et al. to have a compact design to reduce manufacture size while facilitate electrical connection to the external electrode.

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwao ‘481 in view of Sugata et al. and Zenzai et al. as applied to claim 1 above, and further in view of Tani et al. [JP 11-350190].
Regarding Claim 14, Iwao ‘481 in view of Sugata et al. and Zenzai et al. shows the claimed invention as applied above but does not show the connection layer has an average thickness within a range from 1 µm or more to 10 µm or less.
In addition, Tani et al. shows a device (Figs. 1-2) teaching and suggesting the connection layer (2) has an average thickness within a range from 1 µm or more to 10 µm or less (Paragraph [0048], element 2a with 0.5 µm and element 2b with 5 µm is 5.5 µm).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the connection layer has an average thickness within a range from 1 µm or more to 10 µm or less as taught by Tani et al. for the inductor as disclosed . 

Claims 7-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwao ‘481 in view of Sugata et al. and Zenzai et al. as applied to claim 1 above, and further in view of Kato et al. [U.S. Pub. No. 2018/0308626].
Regarding Claim 7, Iwao ‘481 in view of Sugata et al. and Zenzai et al. shows the claimed invention as applied above but does not show the connection layer is a double layer including a first connection layer adjacent to the external electrode/internal electrode and a second connection layer adjacent to the internal/external electrode.
Kato et al. shows the connection layer is a double layer (5 and M) including a first connection layer (5 or M) adjacent to the external electrode/internal electrode (6 or 3) and a second connection layer (M or 5) adjacent to the internal/external electrode (3 or 6).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the connection layer is a double layer including a first connection layer adjacent to the external electrode/internal electrode and a second connection layer adjacent to the internal/external electrode as taught by Kato et al. for the inductor as disclosed by Iwao ‘481 in view of Sugata et al. and Zenzai et al. improve the strength of bonding (Paragraph [0029]).
Regarding Claim 8, Kato et al. shows the first connection layer is formed of a Cu6Sn5 alloy (Paragraph [0071]).
Regarding Claim 10, Kato et al. shows at least one of the first and second connection layers (5 or M) is discontinuously disposed (see Figs. 1-3).

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwao ‘481 in view of Sugata et al., Zenzai et al., and Kato et al. as applied to claim 7 above and further in view of Yamashita et al. [JP 2011-143442].
Regarding Claims 8-10, Iwao ‘481 in view of Sugata et al., Zenzai et al., and Kato et al. shows the claimed invention as applied above but does not show the second connection layer is formed of a Cu3Sn alloy.
Yamashita et al. shows a device (Figs. 1-3) teaching and suggesting the second connection layer is formed of a Cu3Sn alloy (Abstract, Solution). In addition, Yamashita et al. shows the first connection layer is formed of a Cu6Sn5 alloy (Abstract, Solution) and at least one of the first and second connection layers is discontinuously disposed (see Fig. 4 and Figs. 1-3, Abstract, Solution).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the second connection layer is formed of a Cu3Sn alloy, the first connection layer is formed of a Cu6Sn5 alloy, and/or at least one of the first and second connection layers is discontinuously disposed as taught by Yamashita et al. for the inductor as disclosed by Iwao ‘481 in view of Sugata et al., Zenzai et al., and Kato et al. for bonded part is kept high in reliability (Abstract, Solution).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwao ‘481 in view of Sugata et al. and Zenzai et al. as applied to claim 1 above, and further in view of Onishi et al. [U.S. Pub. No. 2015/0016018].
Regarding Claim 11, Iwao ‘481 in view of Sugata et al. and Zenzai et al. shows the claimed invention as applied above.
Onishi et al. shows a device (Figs. 1-3) teaching and suggesting Bi particles (Paragraph [0057]) are disposed on a boundary surface in a connection area of the conductive base with the internal electrode (elements 24a or 24b, see Figs. 1-3, Paragraph [0057]).
.

Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwao ‘481 in view of Sugata et al. and Zenzai et al. as applied to claim 1 above, and further in view of Kang et al. [U.S. Pub. No. 2015/0187500].
Regarding Claim 21, Iwao ‘481 in view of Sugata et al. and Zenzai et al. shows the claimed invention as applied above but does not show the external electrode includes the conductive base in a content range of 30 vol% to 60 vol%.
Kang et al. shows a device (Figs. 1-3) teaching and suggesting the external electrode includes the conductive base in a content range of 30 vol% to 60 vol% (Paragraph [0031]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the external electrode includes the conductive base in a content range of 30 vol% to 60 vol% as taught by Kang et al. for the inductor as disclosed by Iwao ‘481 in view of Sugata et al. and Zenzai et al. to have good electrical properties, high reliability, and excellent in bonding property (Paragraph [0031]).
Regarding Claim 22, Kang et al. shows the external electrode further includes the resin filled in the voids in a content range of 40 vol% to 70 vol% (Paragraph [0031]).
Regarding Claim 23, Iwao ‘481 shows the external electrode further includes Ag particles irregularly dispersed in the conductive base (see Fig. 2, Ag powders are irregularly dispersed in element 14, Col. 3, Lines 41-48) in a content of 0 vol% to 3 vol%.
.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwao ‘481 in view of Sugata et al., Zenzai et al., and Kang et al. as applied to claims 21-22 above, and further in view of Terao et al. [U.S. Pub. No. 2015/0314371].
Regarding Claim 23, Iwao ‘481 shows the external electrode further includes Ag particles irregularly dispersed in the conductive base (see Fig. 2, Ag powders are irregularly dispersed in element 12, Paragraph [0031]) in a content of 0 vol% to 3 vol%.
Iwao ‘481 does not show a content of 0 vol% to 3 vol%.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to a content of 0 vol% to 3 vol%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to facilitate conductivity and desirable operating characteristics.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
In addition, Terao et al. shows a device teaching and suggesting the external electrode further includes Ag particles irregularly dispersed in the conductive base in a content of 0 vol% to 3 vol% (Paragraph [0004], 0 vol% since there is uniform dispersion).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have Ag particles irregularly dispersed in the conductive .

Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwao et al. [U.S. Patent No. 6,252,481] (hereinafter as “Iwao ‘481”) in view of Zenzai et al. [U.S. Pub. No. 2013/0106560] and Kang et al. [U.S. Pub. No. 2015/0187500].
Regarding Claim 24, Iwao ‘481 shows an electronic component (Figs. 1-2) comprising:
a body (12);
an internal electrode (18) disposed in the body (see Figs. 1-2) and electrically connected through a side surface the body (see Figs. 1-2); and
an external electrode (14) contacting the side surface of the body (see Figs. 1-2) and electrically connected to the internal electrode (see Figs. 1-2, Col. 3, Lines 21-33);
wherein the external electrode (14) includes a conductive base (14, Col. 3, Lines 41-48) having a porous structure (Col. 3, Lines 41-48), and a resin (22) filled in voids in the porous structure (Col. 3, Lines 41-48 and Lines 53-58).
Iwao ‘481 does not show a connection layer disposed between the external electrode and the internal electrode and the external electrode, which contacts both the side surface of the body through which the internal electrode is electrically connected and the connection layer, includes the conductive base in a content range of 30 vol% to 60 vol% and the resin filled in the voids in a content range of 40 vol% to 70 vol%.
Zenzai et al. shows an electronic component (Figs. 1-5, Paragraph [0039]) teaching and suggesting a connection layer (18) disposed between the external electrode (element 15 of element 13 or 14) and the internal electrode (25 or 26) and the external electrode (element 15 of element 13 or 14), which contacts both the side surface of the body (see Fig. 5) through which 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a connection layer disposed between the external electrode and the internal electrode and the external electrode, which contacts both the side surface of the body through which the internal electrode is electrically connected and the connection layer as taught by Zenzai et al. for the inductor as disclosed by Iwao ‘481 to achieve high bonding strength between the inner electrodes and outer electrodes (Paragraph [0078]).
Iwao ‘481 in view of Zenzai et al. does not show the external electrode includes the conductive base in a content range of 30 vol% to 60 vol% and the resin filled in the voids in a content range of 40 vol% to 70 vol%.
Kang et al. shows a device (Figs. 1-3) teaching and suggesting the external electrode includes the conductive base in a content range of 30 vol% to 60 vol% and the resin filled in the voids in a content range of 40 vol% to 70 vol% (Paragraph [0031]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the external electrode includes the conductive base in a content range of 30 vol% to 60 vol% and the resin filled in the voids in a content range of 40 vol% to 70 vol% as taught by Kang et al. for the inductor as disclosed by Iwao ‘481 in view of Zenzai et al. to have good electrical properties, high reliability, and excellent in bonding property (Paragraph [0031]).
Regarding Claim 25, Iwao ‘481 shows the external electrode further includes Ag particles irregularly dispersed in the conductive base (see Fig. 2, Ag powders are irregularly dispersed in element 14, Col. 3, Lines 41-48) in a content of 0 vol% to 3 vol%.
Iwao ‘481 does not show a content of 0 vol% to 3 vol%.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to a content of 0 vol% to 3 vol%, since it has been held that where the general conditions of a claim are disclosed in the .

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwao ‘481 in view of Zenzai et al. and Kang et al. as applied to claim 24 above, and further in view of Terao et al. [U.S. Pub. No. 2015/0314371].
Regarding Claim 25, Iwao ‘481 shows the external electrode further includes Ag particles irregularly dispersed in the conductive base (see Fig. 2, Ag powders are irregularly dispersed in element 12, Paragraph [0031]) in a content of 0 vol% to 3 vol%.
Iwao ‘481 does not show a content of 0 vol% to 3 vol%.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to a content of 0 vol% to 3 vol%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to facilitate conductivity and desirable operating characteristics.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
In addition, Terao et al. shows a device teaching and suggesting the external electrode further includes Ag particles irregularly dispersed in the conductive base in a content of 0 vol% to 3 vol% (Paragraph [0004], 0 vol% since there is uniform dispersion).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have Ag particles irregularly dispersed in the conductive base in a content of 0 vol% to 3 vol% as taught by Terao et al. for the inductor as disclosed by Iwao ‘481 in view of Zenzai et al. and Kang et al. to have uniform thickness to obtain desirable operating characteristics (Paragraph [0004]).

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-5, 7-15, and 21-25 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981.  The examiner can normally be reached on M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.